DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/16/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-7 are pending.  Claims 2 and 4-6 are withdrawn from examination pursuant a previous restriction requirement.
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 02/16/2022, with respect to the rejection(s) of claim(s) 1, 3, and 7 under 35 U.S.C. § 102 or § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as obvious over Japanese patent document no. JP 2015-057628 A to NIPPON TELEGRAPH AND TELEPHONE CORP (hereinafter “Nippon”) in view of Patent Pub. No. US 2015/0277055 A1 to Bhagavatula et al. (“Bhagavatula”).  The Nippon document was applied in a prior Office action. 
With respect to claim 1, Nippon discloses (in particular, see paragraphs [0033], [0064], [0065], 
wherein a distance between the tip of the probe optical fiber (41) and the bent part (30) is approximately the length of a GRIN lens (42) plus a distance between a tip of the GRIN lens (42) and the bent part (30), see figs. 7-9.  Nippon further discloses (see, in particular, paragraphs [0048], [0083]-[0088], fig. 18, 22, and 23) coupling efficiency and tolerance measurement results when aligning the probe optical fiber (41) when the tip position of the probe optical fiber is disposed on a leakage area El (fig. 15), and in a probe optical fiber with a GRIN beam diameter of 17 μm, for example, the coupling efficiency is -13.6 dB for an axial displacement of up to 30 μm between the probe optical fiber (41) and coated optical fiber (3) (Fig. 23).  

Thus, Nippon only differs from claim 1 in that he does not mention the distance between the tip of the probe optical fiber (41) and the bent part (30) is approximately in a range of 1 mm to 2 mm and Nippon also does not explicitly disclose the function of a decrease in light intensity at a position separated by 20 μm from the optical axis is less than 17.6 dB.  Bhagavatula, on the other hand, teaches the length L of a GRIN lens (100) is in the range from 0.5 mm to 5 mm and, in an example, is nominally 1 mm.  The GRIN lens (100) of Bhagavatula operates over a range of wavelengths λ and has better performance since the accumulation of aberrations is kept to a minimum.  See paragraphs [0040]-[0043] of Bhagavatula. In order to minimize aberrations and/or operate over a range of wavelengths λ, a length of the GRIN lens (42) of Nippon would have been selected to be within the range of 0.5 mm to 1 mm, per the suggestion of Bhagavatula, 

With respect to claim 7, Nippon further discloses a first jig (Fig. 1, 1) including a recess curved in a longitudinal direction with respect to a coated optical fiber (3), and a holding portion/cavity (13) configured to hold the probe optical fiber according to claim 1 which inputs and outputs light to and from the coated optical fiber (3) provided with the bent part; and 
a second jig (2) including a protrusion (21) configured to curve in the longitudinal direction with respect to the coated optical fiber (32) and sandwich the coated optical fiber between the protrusion (21) and the recess of the first jig (1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon in view of Bhagavatula as applied to claim 1 above, and further in view of Patent No. 5,402,508 to O’Rourke et al. (“O’Rourke”). O’Rourke was applied in a prior Office action.
With respect to claim 3, Nippon in view of Bhagavatula only differs in that Nippon does not teach his probe optical fiber (41) is a fiber bundle in which a plurality of single-core fibers are bundled, and propagates the same light through cores of the plurality of single-core fibers and emits the light from the tip. O’Rourke, on the other hand, teaches a probe optical fiber (20) that is a fiber bundle in which a plurality of single-core fibers (32, 34) are bundled, and may propagate the same light through cores of the plurality of single-core fibers (32, 34) and emit the light from the tip (26).  See col. 3, lines 45-57 and col. 7, lines 31-41 of O’Rourke. In order to achieve an improved light coupling efficiency, the probe optical fiber (41) of Nippon in view of Bhagavatula would have configured as the probe optical fiber (20) of O’Rourke, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Nippon combined with Bhagavatula, and further in view of O’Rourke.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 8, 2022